Guerry, J.
This is the second appearance of this case in this court. Southern Railway Co. v. Russell, 46 Ga. App. 772 (169 S. E. 245). The evidence on the last trial did not indicate a different state of facts from that shown in the former trial and under which this court held the plaintiff was not entitled to recover. It therefore follows that the superior court did not err, on certiorari, in rendering final judgment in favor of the defendant.

Judgment affirmed.


Broyles, C. J., and Maolntyre, J., concur.